Case 16-35074   Doc 33   Filed 03/13/20 Entered 03/13/20 14:26:51   Desc Main
                           Document     Page 1 of 9
Case 16-35074   Doc 33   Filed 03/13/20 Entered 03/13/20 14:26:51   Desc Main
                           Document     Page 2 of 9
Case 16-35074   Doc 33   Filed 03/13/20 Entered 03/13/20 14:26:51   Desc Main
                           Document     Page 3 of 9
Case 16-35074   Doc 33   Filed 03/13/20 Entered 03/13/20 14:26:51   Desc Main
                           Document     Page 4 of 9
Case 16-35074   Doc 33   Filed 03/13/20 Entered 03/13/20 14:26:51   Desc Main
                           Document     Page 5 of 9
Case 16-35074   Doc 33   Filed 03/13/20 Entered 03/13/20 14:26:51   Desc Main
                           Document     Page 6 of 9
Case 16-35074   Doc 33   Filed 03/13/20 Entered 03/13/20 14:26:51   Desc Main
                           Document     Page 7 of 9
Case 16-35074   Doc 33   Filed 03/13/20 Entered 03/13/20 14:26:51   Desc Main
                           Document     Page 8 of 9
Case 16-35074   Doc 33   Filed 03/13/20 Entered 03/13/20 14:26:51   Desc Main
                           Document     Page 9 of 9
